SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

655
CA 12-01323
PRESENT: CENTRA, J.P., FAHEY, CARNI, AND SCONIERS, JJ.


CHRISTOPHER A. MILCZARSKI, AS ADMINISTRATOR
OF THE ESTATE OF MARK A. MILCZARSKI, DECEASED,
PLAINTIFF-RESPONDENT,

                     V                                            ORDER

MICHAEL K. WALASZEK, K.W. AUTO & SALES INC.,
DEFENDANTS-APPELLANTS,
ET AL., DEFENDANTS.
(APPEAL NO. 1.)


BURDEN, GULISANO & HICKEY, LLC, BUFFALO (DONNA L. BURDEN OF COUNSEL),
FOR DEFENDANTS-APPELLANTS.


     Appeal from an order of the Supreme Court, Niagara County
(Richard C. Kloch, Sr., A.J.), entered October 26, 2011. The order,
insofar as appealed from, denied the motion of defendants Michael K.
Walaszek and K.W. Auto & Sales Inc., for summary judgment.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Loafin’ Tree Rest. v Pardi [appeal No. 1], 162 AD2d
985, 985).




Entered:   July 19, 2013                         Frances E. Cafarell
                                                 Clerk of the Court